DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a method of operating a plurality of power sources as recited by independent claim 1, comprising the steps of: 
determining first transient zone parameters to operate the plurality of power sources to output power in a first transient output power range that is greater than the combined power output, the first transient zone parameters having: 
a first planned power output for the first power source; and 
a second planned power output for the second power source, the second planned power output being constrained to be less than the first operational capacity, wherein a sum of the first planned power output and the second planned power output is within the first transient output power range; and 
responsive to detecting a first transient increase to the initial power demand that is within the first transient output power range, operating the first power source at the first planned power output and operating the second power source at the second planned power output to meet the first transiently increased power demand. 
The prior art of record, taken alone or in combination, does not teach or suggest a system as recited by independent claim 11, comprising: 
a power-source controller configured to: 
determine increased zone parameters to operate the first power source and the second power source to output power in an increased output power range that is greater than the combined power output, wherein the increased zone parameters include a first planned power output for the first power source and a second planned power output for the second power source that is constrained to be less than the first operational capacity; 
determine decreased zone parameters to operate the first power source and the second power source to output power in a decreased output power range that is less than the combined power output, wherein the decreased zone parameters include a third planned power output for the first power source and a fourth planned power output for the second power source that is constrained to be less than the first operational capacity; 
detect one of a transient increase of the initial power demand that is within the increased output power range and a transient decrease of the initial power demand that is within the decreased output power range; 
responsive to detecting the transient increase, causing the first power source to operate at the first planned power output and causing the second power source to operate at the second planned power output; and 
responsive to detecting the transient decrease, causing the first power source 
The prior art of record, taken alone or in combination, does not teach or suggest a vessel as recited by independent claim 18, comprising: 
a power-source controller configured to: 
determine increased zone parameters to operate the first electrical power source and the second electrical power source to output electrical power in an increased output power range that is greater than the combined power output, wherein the increased zone parameters include a first planned power output for the first electrical power source and a second planned power output for the second electrical power source that is constrained to be less than the first operational capacity; 
determine decreased zone parameters to operate the first electrical power source and the second electrical power source to output power in a decreased output power range that is less than the combined power output, wherein the decreased zone parameters include a third planned power output for the first electrical power source and a fourth planned power output for the second electrical power source that is constrained to be less than the first operational capacity; 
detect one of a transient increase of the initial power demand that is within the increased output power range and a transient decrease of the initial power demand that is within the decreased 
responsive to detecting the transient increase, causing the first electrical power source to operate at the first planned power output and causing the second electrical power source at the second planned power output; and 
responsive to detecting the transient decrease, causing the first electrical power source to operate at the third planned power output and causing the second electrical power source at the fourth planned power output. 
Dependent claims 2-10, 12-17, 19, and 20 are considered allowable due to their respective dependence on allowed independent claims 1, 11, and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 10, 2022